Citation Nr: 1018403	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial increased rating for L5 burst 
fracture, evaluated as 10 percent disabling prior to 
September 25, 2008, 100 percent disabling from September 25, 
2008 to June 1, 2009 for convalescence under 38 C.F.R. § 4.30 
and 40 percent disabling as of June 1, 2009.

2.  Entitlement to an initial increased rating for depressive 
disorder and anxiety disorder, evaluated as 10 percent 
disabling prior to June 30, 2009 and 30 percent disabling as 
of June 30, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to May 2004 
and from October 2005 to February 2007.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota.

In a December 2007 notice of disagreement, the Veteran 
appealed the issues of entitlement to service connection for 
simply myopia with astigmatism and bursitis of the right 
shoulder.  However, these issues were not included in the VA 
Form 9 received in March 2008.  Consequently, these issues 
have not been perfected and are not before the Board for 
appellate consideration at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When the agency of original jurisdiction receives evidence 
relevant to a claim properly before it that is not 
duplicative of evidence already discussed in the statement of 
the case or a supplemental statement of the case, it must 
prepare a supplemental statement of the case reviewing that 
evidence.  38 C.F.R. § 19.31(b)(1) (2009).  Further, when 
evidence is received prior to the transfer of a case to the 
Board, a supplemental statement of the case must be furnished 
to the Veteran, and his or her representative, if any, as 
provided in 38 C.F.R. § 19.31 unless the additional evidence 
is duplicative or not relevant to the issue on appeal.  38 
C.F.R. § 19.37(a) (2009).

In this case, the Veteran was only issued a statement of the 
case in May 2009 with respect to the increased rating claim 
for a depressive disorder and anxiety disorder.  The last 
supplemental statement of the case with respect to the claim 
of an increased rating for L5 burst fracture was issued in 
March 2009.  Additional information, in the form of VA 
treatment records and two VA examinations dated in January 
2010 have been associated with the claims folder since those 
dates.  The Board notes that this information specifically 
addresses the Veteran's lumbar spine disability and mental 
health disorders.  Although the RO considered the additional 
evidence in a March 2010 rating decision, this evidence was 
not discussed in a supplemental statement of the case as 
required under 38 C.F.R. § 19.31(b)(1).  Therefore, the 
issues on appeal must be returned for consideration of the 
additional evidence and issuance of a supplemental statement 
of the case.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims of 
entitlement to an initial increased rating 
for L5 burst fracture and a depressive 
disorder and anxiety disorder, taking into 
consideration all of the evidence contained 
in the claims file, including the January 
2010 VA examinations and the VA treatment 
records associated with the claims file 
following the issuance of the March 2009 
supplemental statement of the case and the 
May 2009 statement of the case.  If the 
benefits sought on appeal remain denied, 
the RO should provide the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order. 
. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

